                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   NOEL MILLICAN, et al.,
                                  11                  Plaintiffs,                           No. C 19-05348 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   FORD MOTOR COMPANY, et al.,                          ORDER REMANDING CASE
                                  14                  Defendants.

                                  15

                                  16                                         INTRODUCTION

                                  17        This is an automobile “Lemon Law” case. Defendants removed; plaintiffs seek remand.

                                  18   The crux is whether an in-state defendant was fraudulently joined. Finding possible recovery

                                  19   against the in-state defendant, the motion to remand is GRANTED.

                                  20                                           STATEMENT

                                  21        Plaintiffs purchased a Ford Fusion in June of 2013. Ford warranted against defect and

                                  22   committed to repair should a defect occur. During the warranty period, a defect developed.

                                  23   Plaintiffs took the vehicle to Penske Ford for repair, but the attempts were unsuccessful. Ford

                                  24   declined to promptly replace the vehicle or pay restitution (Dkt. No. 16-2 at 3–4), and plaintiffs

                                  25   sued Ford under, among others, California’s “Lemon Law” and Penske Ford for negligent repair

                                  26   (Dkt. No. 1-2 at ¶¶ 12–55).

                                  27

                                  28
                                   1                                               ANALYSIS

                                   2         A defendant may remove a case to federal court under diversity jurisdiction if the parties

                                   3   are diverse and the amount in controversy exceeds $75,000. 28 U.S.C. §§ 1332, 1441. But, the

                                   4   defendant bears the burden to prove the circumstances supporting jurisdiction. There is a

                                   5   “strong presumption against removal jurisdiction” and “the court resolves all ambiguity in favor

                                   6   of remand to state court.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009).

                                   7   Additionally, “[d]iversity removal requires complete diversity, meaning that each plaintiff must

                                   8   be of a different citizenship from each defendant.” GranCare, LLC v. Thrower By & Through

                                   9   Mills, 889 F.3d 543, 548 (9th Cir. 2018).

                                  10         There is an exception. A “fraudulently joined” in-state defendant does not preclude

                                  11   diversity jurisdiction. See ibid. There are two ways to prove fraudulent joinder: “(1) actual

                                  12   fraud in the pleading of jurisdictional fact;” or, relevant here, “(2) [the] inability of the plaintiff
Northern District of California
 United States District Court




                                  13   to establish a cause of action against the non-diverse party in state court.” Ibid. The bar is high;

                                  14   a plaintiff’s inability to recover must be “obvious according to the settled rules of the state.”

                                  15   Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (emphasis added). “If there is

                                  16   a possibility that a state court would find that the complaint states a cause of action against any

                                  17   of the resident defendants, the federal court must find that the joinder was proper and remand

                                  18   the case to state court.” Hunter, 582 F.3d at 1046 (emphasis added). And, a “district court must

                                  19   consider . . . whether a deficiency in the complaint can possibly be cured by granting the

                                  20   plaintiff leave to amend.” GranCare, 889 F.3d at 550.

                                  21         Defendants contend plaintiffs’ sole claim against in-state Penske Ford, for negligent

                                  22   repair, is barred by the economic loss rule. The subject of the suit is a car, not its components,

                                  23   and plaintiffs do not allege the vehicle caused personal injury or damage to other property.

                                  24   Thus, the economic loss rule prohibits tort recovery on what is essentially a breach of contract

                                  25   claim (Dkt. No. 22 at 4–6).

                                  26         But it is not obvious under California law that plaintiffs have no hope of recovery against

                                  27   Penske Ford. True, the economic loss rule generally bars tort recovery unless “a product defect

                                  28   causes damage to ‘other property,’ that is, property other than the product itself.” Jimenez v.
                                                                                         2
                                   1   Sup. Ct., 58 P.3d 450, 456 (Cal. 2002). Yet “California decisional law has long recognized that

                                   2   the economic loss rule does not necessarily bar recovery in tort for damage that a defective

                                   3   product (e.g. a window) causes to other portions of a larger product (e.g., a house) into which

                                   4   the former is incorporated.” Id. at 457. Indeed, the California Supreme Court has recognized

                                   5   “that the concept of recoverable physical injury or property damage ha[s] over time expanded to

                                   6   include damage to one part of a product cause by another, defective part.” Ibid. (quotation

                                   7   marks omitted).

                                   8        Here, plaintiffs allege Penske Ford failed to “store, prepare, and repair the Subject Vehicle

                                   9   in accordance with industry standards” (Dkt. No. 1-2 ¶ 54). And they allege a litany of

                                  10   defective components, particularly an engine defect (id. ¶¶ 10, 42). Plaintiffs’ claim for

                                  11   negligent repair against Penske Ford may be threadbare, but the question is not whether

                                  12   plaintiffs will prevail on the merits, or even withstand a Rule 12(b)(6) motion — the question is
Northern District of California
 United States District Court




                                  13   whether California law obviously forecloses plaintiffs’ claim. See GranCare, 889 F.3d at 550;

                                  14   Morris, 236 F.3d at 1067. So long as the “duty of a product manufacturer to prevent property

                                  15   damage does not necessarily end when the product is incorporated into a larger product,”

                                  16   California’s economic loss rule does not bar recovery if the alleged defect damages other

                                  17   components of the vehicle. See Jimenez, 58 P.3d at 457. Plaintiffs could so amend their

                                  18   complaint and this leaves a “possibility” of recovery from Penske Ford. See GranCare, 889

                                  19   F.3d at 548, 550. Thus, joinder was proper, and diversity is incomplete.

                                  20                                          CONCLUSION

                                  21        Joinder of in-state defendant Penske Ford being proper, and complete diversity under 28

                                  22   U.S.C. § 1332 unsatisfied, plaintiffs’ motion to remand is GRANTED.

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: December 20, 2019.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
                                                                                       3
